                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

LANDING TITLE AGENCY, INC.; and
ELIZABETH MCKELVEY,

                Plaintiffs,

v.                                                          Case No. 6:19-cv-508-Orl-37GJK

GREENWICH INSURANCE
COMPANY,

                Defendant.


                                          ORDER

       In the instant action, Plaintiff Landing Title Agency, Inc. filed a motion for partial

summary judgment on June 28, 2019. (Doc. 24 (“Motion”).) On review, the Court finds

that the Motion is due to be denied as premature, as the Court just entered its Case

Management and Scheduling Order on June 11, 2019. (Doc. 21 (“CMSO”).) Under the

CMSO, no party may file more than one motion for summary judgment, and discovery

is ongoing until December 2, 2019 with summary judgment motions due January 15, 2020.

(Doc. 21, pp. 3, 9.) Thus, if appropriate, Plaintiff may re-file the Motion following the close

of discovery.

       Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiff, Landing

Title’s Motion for Partial Summary Judgment (Doc. 24) is DENIED AS PREMATURE.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 1, 2019.




                                             -1-
Copies to:
Counsel of Record




                    -2-
